DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 05/21/21 is noted.

Priority
This application claims benefit of application no. 62/989,925 filed 03/16/2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #74, 76 and 77 of pages 16-17 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 8 and 12, these claims comprise the limitation, “sharpen/blur filter” which the Examiner deems as indefinite as the language fails to particularly point out what is meant by the “\” in the limitation, “sharpen\blur” and thus fails to particularly point out that which Applicant’s regards as the invention.  In particular, it is unclear as to what exactly is meant by the term.  Does Applicant mean to claim a “sharpen filter” AND a “blur filter?”  Or does Applicant mean to claim a “sharpen filter” OR a “blur filter?”  Such answer cannot be determined by the current claim language nor is one of ordinary skill in the art privy to what is meant by such a term thus the claims suffer under 35 USC 112(b).  Further, claims 2-7, 21, 9-11, 22 and 13-20 depend upon claims 1, 8 and 12 respectively and are therefore at least inherently included in this rejection.
In reference to claim 23, claim 23 recites, “The image processing device as set forth in claim 12…” (line 1) however claim 12 recites, “An image processing method…”  Therefore, claim 23 is indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention since it is unclear as to what limitations (what claim) claim 23 depend thereupon.  Note per prior art rejection purposes, the Examiner will interpret the claim as reciting “The image processing method as set forth in claim 12….” However an appropriate correction is required.

Double Patenting
The Examiner notes, a thorough review of related U.S. Patent 10,019,737 has been conducted as per potential obviousness-type double patenting issues.  The Examiner has concluded however that no double patenting rejection is warranted since the explicit “successively applied image filters” in the instant application claims is patentably distinct from the image filters applied in the Patent claims.  In particular and for example in claim 1 of the instant application, the plurality of image filters, “…comprise multiple contrast filters applied successively and include a grayscale filter, a threshold filter, an edge detection filter, a sharpen/blur filter, and an assign bins filter,” (last 3 lines) vs. claim 1 of the Patent which recites, “…wherein the plurality of image filters comprise multiple contrast filters applied successively and include a grayscale filter, a threshold filter, a sharpen filter, a posterize filter, and an assign bins filter,” (last 3 lines).  Clearly, the limitations differ and one of ordinary skill in the art would not be inclined to modify the filters except for those reasons as indicated by Applicant in the instant application.  Thus, double patenting would not be appropriate for these claims.

Allowable Subject Matter
Claims 1, 8 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Numata (U.S. Patent 6,803,968)
Numata discloses an image synthesizing system that can prevent image deterioration resulting from synthesis applied to a predictive image to be used for a next frame.
Grindstaff et al. (U.S. Publication 2003/0048282)
Grindstaff et al. discloses a method for viewing a first object that is obstructed by a second object, the objects having contrasting colors.
Beach (U.S. Patent 10,019,737)
Beach discloses an image processing device and method performing off-screen image data processing techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/28/22